Citation Nr: 0521031	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  03-20 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to payment of dependency and indemnity 
compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from August 1951 to 
July 1954.  He died in September 1960.  The appellant was 
married to the veteran at the time of his death.  The 
appellant remarried in October 1964 and remained married to 
her second husband until the marriage ended in divorce in 
January 1998.  

This matter arises from a June 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which determined that the appellant 
was barred from receiving DIC benefits.  

The appellant was afforded a personal hearing before a 
Veterans Law Judge in February 2004.  In a June 2005 letter, 
the appellant was advised that she was entitled to an 
additional hearing as the Veterans Law Judge who conducted 
the February 2004 hearing was no longer employed by the 
Board.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 
20.707 (2003).  That same month, the appellant responded that 
she did not wish to attend another hearing.  A transcript of 
the February 2004 hearing is associated with the claims file.

During the course of the February 2004 personal hearing, the 
Board notes that the appellant, through her representative, 
argued that there was clear and unmistakable error (CUE) in a 
February 1961 rating action that denied service connection 
for the cause of the veteran's death.  The issue of whether 
there was CUE in a February 1961 rating decision that denied 
service connection for the cause of the veteran's death is 
not inextricably intertwined with the issue currently on 
appeal.  The matter is therefore referred to the RO for the 
appropriate action.


FINDINGS OF FACT

1.  An application for DIC benefits was received from the 
appellant in February 2000.

2.  On August 22, 2001, the appellant accepted compensation 
of $ 75,000.00 under the Radiation Exposure Compensation Act 
of 1990 (RECA); payment was made to appellant on October 26, 
2001.  

3.  By a rating action dated in April 2002, the RO granted 
service connection for the cause of the veteran's death; the 
RO found that the veteran's death from non-Hodgkin's lymphoma 
was the result of his exposure to ionizing radiation during 
his active military service.

4.  In June 2002, the RO determined that the appellant was 
barred from receiving payment of DIC benefits because she had 
previously accepted a RECA payment based on the same 
underlying condition. 

5.  On December 10, 2004, the Veteran Benefits Improvement 
Act of 2004, Pub. L. No 108-454, removed the bar of payment 
of DIC benefits for survivors who were issued RECA payments, 
once the payment is recouped from DIC payments.  




CONCLUSION OF LAW

Entitlement to payment of DIC benefits has been established.  
38 U.S.C.A. §1310 (West 2002); 38 C.F.R. § 3.715 (2004); 
Veteran Benefits Improvement Act of 2004, Pub. L. No 108-454, 
118 Stat. 3598, § 302 (Dec. 10, 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for the cause of the veteran's death was 
originally denied in January 1961.  Notice of that decision 
was mailed to the appellant in February 1961.  Since the 
appellant did not appeal the January 1961 decision, that 
decision became final.  See 38 U.S.C. § 4005(b) (1958); 38 
C.F.R. § 3.104 (1956, Supp 1961); currently 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

The appellant filed an application for DIC benefits in 
February 2000.  She indicated that she wished to reopen her 
claim but was "not sure" whether the veteran's death was 
the result of his active military service.  She described the 
veteran as being an "atomic veteran."  

In a statement received in March 2001, the appellant argued 
that service connection for the cause of the veteran's death 
was warranted due to his in-service exposure to ionizing 
radiation.  She stated she was in the process of settling a 
claim with the Department of Justice (DOJ).  She attached a 
January 2001 letter from the Torts Branch, Civil Division, of 
the DOJ, which indicated that steps were being taken to 
process the appellant's claim for compensation under the 
RECA.  


In September 2001, the appellant submitted an August 2001 
letter from the DOJ informing her that her claim under the 
RECA had been approved in the amount $75,000.00.  She was 
asked to complete an Acceptance of Payment letter.  A signed 
copy of an "Acceptance of Payment," dated August 22, 2001, 
is associated with the claims file.  The RO reports that a 
payment of $75,000.00 under the RECA program was made to 
appellant on October 26, 2001.

Service connection for the cause of the veteran's death was 
granted in an April 2002 rating decision.  Reference was made 
to a February 2002 VA medical opinion that indicated that the 
Hodgkin's sarcoma that resulted in the veteran's death was 
better classified as a diffuse large cell lymphoma or an 
aggressive non-Hodgkin's lymphoma.  In other words, under 
current medical terminology, the veteran was found to have 
died due to non-Hodgkin's lymphoma.  Service connection for 
the cause of the veteran's death was warranted because a non-
Hodgkin's lymphoma is a presumptive radiogenic disease under 
38 C.F.R. § 3.309(d).  The effective date of the grant of 
service connection was February 11, 1999, which was one year 
prior to receiving the appellant's request to reopen her 
claim for compensation.  The RO noted that lymphoma was not 
added to the list of diseases listed under 38 C.F.R. 
§ 3.309(d) until May 1, 1998.

Notwithstanding the findings of the April 2002 decision, the 
RO determined the appellant could not be paid her DIC 
benefits.  A June 2002 letter informed the appellant that VA 
regulations barred her from receiving payments of DIC 
benefits because she had previously accepted a RECA payment 
based on the same underlying condition.  The appellant 
appealed this decision.

38 C.F.R. § 3.715 (2004) states that payment to any 
individual under the provisions of the RECA based upon 
disability or death resulting from a specific disease shall 
bar payment, or further payment, of compensation or DIC to or 
on behalf of that individual based upon disability or death 
resulting from the same disease.  See 38 U.S.C. § 2210.  
There is no question in the present case that the appellant 
accepted a payment of $75,000.00 under the RECA program.  
Neither the appellant nor her representative disputes this 
fact.  As such, the current governing regulation supports the 
RO's decision to bar the appellant from being paid DIC 
benefits.  

However, a significant change was made to the law governing 
DIC on December 10, 2004, which now permits payment of DIC 
benefits even though a payment was made under the RECA 
program.  Specifically, 38 U.S.C. § 1310, Deaths entitling 
survivors to dependency and indemnity compensation, was 
amended by adding a paragraph that specifically states that:

"A person who receives a payment under 
the provisions of the Radiation Exposure 
Compensation Act of 1990 (42 U.S.C. 2210 
note) shall not be deprived, by reason of 
the receipt of that payment, of receipt 
of dependency and indemnity compensation 
to which that person is otherwise 
entitled, but there shall be deducted 
from payment of such dependency and 
indemnity compensation the amount of 
payment under the Act."

Veteran Benefits Improvement Act of 2004, Pub. L. No 108-454, 
118 Stat. 3598, § 302(b) (Dec. 10, 2004).  With respect to 
the DIC payments, the amendment takes effect for months 
beginning after March 26, 2002.

The intent of revising 38 U.S.C.A. § 1310 is unequivocal.  
The bar that prevented payment of DIC benefit payments where 
an individual (like the appellant) received a RECA payment 
has been lifted.  The appellant is now eligible to receive 
DIC benefits stemming from the death of the veteran.  
Although the restrictions set forth under 38 C.F.R. § 3.715 
are still in place, the amendment of that regulation is 
inevitable.  Indeed, the Board notes that changes to VBA's 
Adjudication Procedure Manual have already been made for the 
purpose of instructing personnel on the change of law and how 
to calculate the offset of any prior payment made under the 
RECA program.  See VBA Adjudication Procedure Manual, Part 
IV, para. 20.78 (April 29, 2005).  

In view of the foregoing, the Board finds that entitlement to 
payment of DIC benefits has been established.  The appellant 
is reminded, however, that this determination is limited to 
the finding that she is no longer barred from receiving DIC 
payments.  Today's decision does not necessarily equate to an 
immediate award/ payment of DIC benefits to the appellant.  
The amendment to 38 U.S.C.A. § 1310 clearly states that the 
amount ($75,000.00) paid to the appellant under the RECA 
program will deducted from her DIC payment.  This calculation 
must be made by the RO prior to making the initial payment of 
compensation.


ORDER

Subject to the criteria governing payment of monetary 
benefits, entitlement to payment of DIC benefits is granted.



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


